Citation Nr: 0522514	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-29 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
postoperative residuals of a left knee meniscectomy with 
chondromalacia.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from May 1966 to June 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO granted service connection for status post left 
knee meniscectomy with chondromalacia and assigned a 30 
percent evaluation, retroactively effective from June 4, 
2001.  The veteran appealed for a higher initial rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

Since June 4, 2001, the veteran's left knee has exhibited 
locking, pain, and effusion; the knee has 45 degrees 
limitation of flexion and 10 degrees limitation of extension.


CONCLUSION OF LAW

The criteria are met for an overall higher initial rating of 
40 percent for the left knee disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5259, 5260, 5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records disclose that the veteran reportedly 
developed left knee trouble after falling from a truck.  
Thereafter, he experienced several episodes of locking of the 
knee, with pain and inability to fully extend the knee.  It 
was determined that he had a tear of the left lateral 
meniscus.  A left lateral meniscectomy was performed.  

Medical records from the veteran's private physician reflect 
evaluation or treatment of a left knee disability in March 
2000.  X-ray examination of the left knee was interpreted as 
showing degenerative change of the patello-femoral joint with 
a questionable loose body and joint effusion within the 
supra-patellar bursa.  Also seen were questionable loose 
bodies adjacent to the posterior aspect of the knee joint.  A 
MRI of the left knee was interpreted as showing post 
meniscectomy change vs. a complex tear of the lateral 
meniscus; and chondromalacia of the lateral femoral condyle 
and to a lesser extent, the lateral tibial plateau.  The 
physician's assessment was osteoarthritis of the left knee, 
with joint effusion and loose body.  

On VA orthopedic examination in December 2001, the veteran 
stated that his left knee continued to lock and pop, and 
crackled with range of motion.  He remarked that his knee did 
not give way laterally, but he mentioned having difficulty 
walking on both even and uneven surfaces, due to pain  He 
stated that he had extensive knee swelling.  

Clinical inspection of the left knee revealed that the 
veteran walked without the use of an assistive device.  He 
had an antalgic gait.  Mild to moderate joint effusion was 
detected in the medial and lateral components of the knee 
joint.  There was no obvious atrophy.  Upon range of motion 
of the knee, moderate to severe crepitus was detected; as 
well as locking of the knee joint during passive range of 
motion.  Active range of motion of the knee was from 5 
degrees of extension to 95 degrees of flexion with pain 
throughout the range of motion; as well, there was a moderate 
to severe amount of crepitus and locking of the knee joint.  
Passive range of motion of the knee was from 5 degrees of 
extension to 105 degrees of flexion.  

The examiner remarked that the veteran was having obvious 
pain and distress from his left knee condition.  It was 
observed that the veteran was having difficulty performing 
the activities of daily living secondary to a tremendous 
amount of pain.  

Added to the record was a January 2002 report from the 
veteran's private physician.  The assessment was left knee 
internal derangement.  Soft tissue swelling of the left knee 
was noted.  

A VA orthopedic examination was performed in May 2003.  The 
examiner stated that the claims file had been reviewed.  The 
veteran complained of pain in the left knee that had become 
worse over the years.  He indicated fairly frequent flare-ups 
of left knee pain and noted that the knee locked and tended 
to give way.  He denied incapacitating episodes during the 
past year.  It was observed that he wore a hinged knee brace.  
He reported that he had knee pain with standing or prolonged 
walking.  He indicated that he avoided kneeling, squatting 
and stooping.  He was a banker and had not lost time from 
work because of the knee problem.

Physical examination revealed that the veteran walked with a 
marked limp.  There was no evidence of malaligment of the 
knee.  There was pain on palpation of the patella.  Crepitus 
was palpable with knee motion.  Stability of the knee was 
good in the medial lateral plane.  There was fair stability 
in the anteroposterior plane.  Active flexion of the knee was 
to 45 degrees of a normal 140 degrees.  When the veteran sat 
on the examining table and let his leg dangle, he could flex 
the knee to 70 degrees.  He was unable to fully extend the 
knee actively when sitting at the table side.  Passive 
extension of the knee was to 0 degrees and active extension 
was to -10 degrees.  Quadriceps strength was at most 3/5.  
The diagnosis was degenerative joint disease of the left 
knee, secondary to service-connected knee injury.  

The examiner indicated the examination was conducted during a 
period of quiescent symptoms.  According to the examiner, the 
veteran had flare-ups of symptoms, and these could occur with 
varying frequency; as a result, the physical examination 
during a flare-up could be significantly different.  Painful 
symptoms, as had been outlined earlier in the examination 
report, would require the veteran to expend extra energy in 
completing tasks and, hence, would lead to early fatigue, 
weakened movements, and ultimately to a loss of coordination.




Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in 
April 2003  that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed and the statement of the case (SOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing the 
claim, and essentially notified the claimant of the evidence 
needed to prevail.  The duty to notify of necessary evidence 
and of the respective responsibilities, his and VA's, 
for obtaining or presenting that evidence has been fulfilled.



As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
a non-VA medical source have also been obtained.  The 
claimant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of April 2003, which was after 
the RO's January 2002 decision granting service connection 
for a left knee disability and assigning an initial 30 
percent evaluation.  

Because VCAA notice as to the issue of the propriety of the 
initial rating assigned for the left knee disability was not 
provided to the appellant prior to the initial 
AOJ adjudication denying a higher rating, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  But in Pelegrini II, 
the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver 
[of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SOC in August 2003 (wherein the RO readjudicated the claim in 
light of the additional evidence received since the initial 
rating decision).  The VCAA notice also was provided prior to 
certifying the claimant's appeal to the Board.  

Also, the claimant had ample opportunity before certification 
to identify and/or submit additional supporting evidence in 
response.  He even had an additional 60 days, after issuance 
of the SOC in August 2003, to submit additional evidence 
before the case was certified to the Board.  He also had an 
additional 90-days to submit additional supporting evidence 
after certification of his appeal, and even longer with 
sufficient justification.  38 U.S.C.A. § 20.1304(c),  So the 
timing of his VCAA notice was nonprejudicial.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.)



The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held, however, in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  And the 
Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the April 2003 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that he was otherwise fully notified of the 
need to give VA any evidence pertaining to the claim.  The 
April 2003 VCAA letter requested that he provide or identify 
any evidence supporting his claim.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See, 
too, Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains to the claim does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial 
rating assigned when service connection was granted for his 
left knee disability, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson, 12 
Vet. App. at 125-26.

The veteran's service-connected left knee disability includes 
traumatic arthritis.  Arthritis, due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 20 percent rating is warranted dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

A 10 percent rating is warranted for removal of semilunar 
cartilage, when symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  

Also, in another precedent opinion, VA's General Counsel has 
held that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same joint.  See 
VAOGCPREC 9-2004 (Sept. 17, 2004).

Analysis

As indicated, the veteran has arthritis in his left knee.  
And the severity of it, in turn, is determined based on the 
extent it causes limitation of motion.  Normal range of 
motion of a knee is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

The veteran's left knee flexion of at least 45 degrees would 
be rated as 10 percent under Diagnostic Code 5260.  His left 
knee extension of at least 10 degrees would also be rated as 
10 percent under Diagnostic Code 5261.  And since he has a 
compensable degree of limitation of flexion of this knee and 
a compensable degree of limitation of extension, too, a 10 
percent rating may be assigned for limitation of flexion and 
a separate 10 percent rating may be assigned for limitation 
of extension under VAOGCPREC 9-2004.

During the veteran's most recent examination for rating 
purposes, medial/lateral stability of the left knee was 
described as "good," while anterior/posterior stability of 
the knee was described as "fair."  So, at most, no more 
than slight instability was demonstrated.  There is also 
medical evidence of loose particles in the knee joint, and 
this is consistent with dislocated semilunar cartilage.  As 
well, he has locking, pain and joint effusion.  In all, these 
manifestations cause moderate overall knee disability, 
warranting assignment of a 20 percent rating under DC 5257.

This 20 percent rating under DC 5257, for moderate overall 
knee disability, is separate from each of the 10 percent 
ratings available for the left knee disability under DCs 5260 
and 5261, with each 10 percent rating reflecting a 
compensable degree of limitation of motion of a joint 
affected by arthritis under VAOGCPREC 9-2004.  So when 
combined (20 percent + 10 percent + 10 percent), the veteran 
is entitled to compensation at the 40-percent level - so 
higher than the 30 percent initially assigned by the RO.  See 
38 C.F.R. § 4.25 (Combined Ratings Table).

In addition to consideration of the above Diagnostic Codes, 
the Board has also considered evaluation of the veteran's 
left knee disability under DC 5258 pertaining to dislocated 
semilunar cartilage.  There is medical evidence of loose 
particles in the knee joint, as well as pain, locking and 
effusion, and these manifestations support assignment of 20 
percent evaluation for the left knee disability on the basis 
of dislocated semilunar cartilage.  However, the 
manifestations of knee disability contemplated by Diagnostic 
Code 5258 are already included in the 20 percent rating this 
Board's decision now assigns under Diagnostic Code 5257.

The evaluation of the same disability under various 
diagnoses, called "pyramiding," is to be avoided.  It would 
constitute the prohibited practice of "pyramiding" to rate 
any dislocation of semilunar cartilage now present under more 
than one of the applicable diagnostic codes discussed above, 
since, in this case, they are all for application to the same 
underlying condition.  38 C.F.R. § 4.14 (2004).

Further, the Board has considered evaluation of the veteran's 
left knee disability under Diagnostic Code 5259 pertaining to 
symptomatic removal of semilunar cartilage.  As mentioned, 
the medical evidence demonstrates loose particles in the knee 
joint, as well as effusion and crepitus, and the veteran 
reports "locking" of the joint.  These signs and symptoms 
are plausibly the symptomatic manifestations of the 
meniscectomy performed during military service.  Such 
manifestations support assignment of a 10 percent evaluation, 
the highest schedular rating provided under Diagnostic Code 
5259.  But for the same reason discussed above with respect 
to Diagnostic Code 5258, a separate rating may not be 
assigned for his left knee disability under Diagnostic Code 
5259.  Any symptomatic residuals of the left knee surgery 
during service are included in the 20 percent rating this 
Board's decision now assigns under Diagnostic Code 5257.



As well, the Board has considered evaluation of the veteran's 
left knee disability under Diagnostic Code 5262 pertaining to 
impairment of the tibia and fibula.  The tibia and fibula are 
the bones of the lower leg that articulate, at one end, 
with the knee joint.  Diagnostic Code 5262 is applicable to 
impairment of the tibia and fibula involving nonunion or 
malunion.  Neither malunion nor nonunion has been 
demonstrated by clinical inspection or diagnostic imaging.  
Hence, DC 5262 is not a potentially applicable alternate 
rating code in this case.  

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss due to such 
problems as weakness, premature fatigability, incoordination 
or pain, including pain from arthritis, pursuant to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Notable 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  Also, 
see DeLuca v. Brown,
8 Vet. App. 202 (1995).  

The veteran asserts that he experiences pain and discomfort 
in his left knee, and he says the pain and discomfort 
interfere with his performing activities that include 
prolonged walking or activities that involve kneeling, 
squatting or stooping.  In fact, the medical evidence 
demonstrates that he does indeed experience pain with 
range of motion of the left knee.  However, at the most 
recent VA examination in May 2003 for rating purposes, pain 
limited the knee to no more than 10 degrees from full 
extension of 0 degrees, while pain limited knee flexion to no 
more than 45 degrees from full flexion of 140 degrees.  

By assigning a 10 percent evaluation for limitation of 
flexion and a separate 10 percent evaluation for limitation 
of extension, the Board has taken account of the additional 
range of motion loss resulting from pain.  In this regard, 
the most recent VA examination for rating purposes also 
showed that the left knee was capable of passive flexion to 
70 degrees and passive extension to 0 degrees.  Pain, then, 
produced an additional 25 degrees of loss of flexion and an 
additional 10 degrees loss of extension.  As indicated, the 
assignment of a 10 percent rating for limitation of flexion 
and a separate 10 percent rating for limitation of extension 
reflect the additional range of motion loss.  So assignment 
of a yet higher evaluation, based on pain or functional loss 
alone, is not warranted.

The Board is aware the VA examiner remarked that symptoms of 
the veteran's left knee disability were quiescent on the day 
of the examination and added that functional loss from left 
knee disability could be greater during a flare-up of 
symptoms.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 408 
(1994) (discussing situations where a disorder is cyclical in 
the manifestation of its symptoms, so to the extent possible 
rating evaluations should be conducted when the disability is 
in an active stage).  However, on the day of that 
examination, the knee did not exhibit significant weakness, 
easy fatigability or incoordination.  So the separate 10 
percent evaluations this decision now assigns for limitation 
of flexion of the knee and limitation of extension of the 
knee take into account any additional range of motion loss 
the veteran may experience from pain and discomfort involving 
this knee.  That said, he may file another claim for an 
increased rating for his left knee disability by submitting 
evidence, preferably in the form of recent medical records, 
demonstrating any pattern of increased flare-ups of his left 
knee symptoms.

The Board has reviewed the entire record and finds that the 
40 percent combined rating for overall left knee impairment, 
effective June 4, 2001, reflects the most disabling this 
disorder has been since the beginning of the appeal period.  
Thus, the Board concludes that a staged rating is not 
warranted.  Fenderson, 12 Vet. App. at 125-26

Although this decision of the Board assigns a combined 40 
percent rating for status post left knee meniscectomy, 
criteria for a yet higher evaluation are not met.  In order 
to be entitled to a yet higher rating of 50 percent rating 
for the left knee disability, there must be objective 
evidence of ankylosis, i.e., immobility of the knee joint in 
flexion between 20 and 45 degrees.  See, too, Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  This has not been 
demonstrated.  In reaching its decision to assign a combined 
40 percent rating for the veteran's left knee disability, 
the Board has been mindful of the doctrine of the benefit of 
the doubt.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

A higher overall initial rating of 40 percent is granted for 
the left knee disability, subject to the laws and regulations 
governing the payment of VA compensation.  (Note:  this 40 
percent rating is obtained by combining 20 percent under DC 
5257 with 10 percent under DC 5260 and another 10 percent 
under DC 5261).



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


